J-S07018-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    SONJA ALBERTA                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    REED BIGHAM                                :
                                               :
                       Appellant               :   No. 411 WDA 2021

                Appeal from the Order Entered February 18, 2021
               In the Court of Common Pleas of Allegheny County
                     Civil Division at No(s): GD 20-009191

BEFORE:      OLSON, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY SULLIVAN, J.:                          FILED: APRIL 01, 2022

        Reed Bigham appeals the order denying his petition to strike or open

the default judgment entered in favor of Sonja Alberta. We reverse the order

and remand for further proceedings.

        Given our disposition, a detailed factual and procedural history is

unnecessary. Alberta commenced this action to recover loans she made to

Bigham. A sheriff served Bigham with a copy of the complaint on September

22, 2020. Bigham had twenty days to respond to the complaint; hence, his

response was due on or before October 12, 2020.            As no response to the

complaint had been filed as of October 12, 2020, Alberta served an Important

Notice on Bigham on that date via first class mail.        The Important Notice

advised Bigham of Alberta’s intent to file a praecipe for entry of a default

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S07018-22


judgment and provided Bigham with an additional ten days to act before such

judgment could be entered. Because Bigham again failed to file a response,

on October 23, 2020, Alberta filed a praecipe to enter default judgment

against Bigham. Attachments to the praecipe included a certification that the

Important Notice was mailed to Bigham, and copies of the notice and the

certificate of service for the notice, both dated October 12, 2020.          On

December 12, 2020, Alberta filed a praecipe for a writ of execution of the

default judgment.

      On January 7, 2021, Bigham filed a petition to strike or open the default

judgment. The trial court scheduled a hearing for February 10, 2021. At the

hearing, the court and the parties focused solely on the petition to open the

default judgment. At the conclusion of the hearing, the trial court denied the

petition to strike or open.   The order denying the petition was entered on

February 18, 2021. Bigham filed a timely notice of appeal, and both he and

the trial court complied with Pa.R.A.P. 1925.

      Bigham raises the following issues for our review:

      1. Whether the [trial court] erred as a matter of law in failing to
         strike the default judgment for [Alberta’s] failure to follow the
         proper procedures to obtain a default judgment when the
         Important Notice was served on [Bingham] prior to the time
         required to plead to the complaint in contravention of
         Pa.R.Civ.P. 237.1(a)(2)(ii), and Pa.R.Civ.P. 237.1(a)(4).

      2. Whether the [trial court] erred as a matter of law in
         determining that [Bigham] failed to show a meritorious
         defense, that defense being the statute of limitations.




                                     -2-
J-S07018-22


      3. Whether the [trial court] abused its discretion in refusing to
         open the default judgment for failure to show a meritorious
         defense.

Bigham’s Brief at 6 (issues renumbered).

   Bigham’s first issue concerns his petition to strike the default judgment.

In reviewing this issue, we are guided by the following:

      An appeal regarding a petition to strike a default judgment
      implicates the Pennsylvania Rules of Civil Procedure. Issues
      regarding the operation of procedural rules of court present us
      with questions of law. Therefore, our standard of review is de
      novo and our scope of review is plenary.

      A petition to strike a judgment is a common law proceeding which
      operates as a demurrer to the record. A petition to strike a
      judgment may be granted only for a fatal defect or irregularity
      appearing on the face of the record. A petition to strike is not a
      chance to review the merits of the allegations of a complaint.
      Rather, a petition to strike is aimed at defects that affect the
      validity of the judgment and that entitle the petitioner, as a matter
      of law, to relief. A fatal defect on the face of the record denies
      the prothonotary the authority to enter judgment. When a
      prothonotary enters judgment without authority, that judgment is
      void ab initio. When deciding if there are fatal defects on the face
      of the record for the purposes of a petition to strike a default
      judgment, a court may only look at what was in the record when
      the judgment was entered.

Green Acres Rehab. & Nursing Ctr. v. Sullivan, 113 A.3d 1261, 1267-68

(Pa. Super. 2015) (internal citations, quotation marks, brackets, and

italicization omitted).

      Of relevance to this appeal, Rule 237.1 prohibits the trial court

prothonotary from entering a default judgment against a party “unless the

praecipe for entry includes a certification that a written notice of intention to

file the praecipe was mailed or delivered . . . after the failure to plead to a

                                      -3-
J-S07018-22


complaint and at least ten days prior to the date of the filing of the praecipe

to the party against whom judgment is to be entered and to the party’s

attorney of record, if any.” Pa.R.Civ.P. 237.1(a)(2)(ii) (emphasis added).

      Here, Bigham contends that Alberta failed to comply with Rule

237.1(a)(2)(ii) by mailing the Important Notice on October 12, 2020.         He

claims that, rather than wait until after Bigham failed to plead to the

complaint to serve him with notice of the Important Notice, Alberta served

him with such notice during the period in which Bigham was permitted to

plead to the complaint.

   The trial court agrees that, because Alberta prematurely served Bigham

with the Important Notice on the final day that he could have filed a response

to the complaint, “a fatal defect may appear of record.” Trial Court Opinion,

8/9/21, at unnumbered 2.

   Based on our review of the record, we conclude that Alberta prematurely

mailed the Important Notice to Bigham. Given that Bigham had until October

12, 2020, to respond to the complaint, the first day on which Alberta could

have mailed or served the Important Notice was October 13, 2020.

   We further conclude that this fatal defect or irregularity was apparent in

the record at the time the default judgment was entered, as the Important

Notice and the certificate of service for the notice, both dated October 12,

2020, were attached to Alberta’s praecipe to enter default judgment.

Therefore, as the prothonotary lacked authority to enter the default judgment,


                                     -4-
J-S07018-22


it is void ab initio. Accordingly, the trial court should have granted the petition

to strike the default judgment. We therefore reverse the order denying the

petition to strike and remand for further proceedings.

   Given our disposition of Bigham’s first issue, we need not address his

remaining issues.

   Order reversed, case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/01/2022




                                       -5-